Ladd, J.
By the laws of Illinois, the separation contract between plaintiff and her deceased husband was valid. Luttrell v. Boggs, 168 Ill. 361 (48 N. E. Rep. 171); Crum v. O’Near, 132 Ill. 443 (24 N. E. Rep. 956). Such agreements were formerly upheld in this state. McKee v. Reynolds, 26 Iowa, 578; Blake v. Blake, 7 Iowa, 46. See Foote v. Nickerson, 70 N. H. 496 (48 Atl. Rep. 1088, 54 L. R. A. 554), for an interesting review of the English and American decisions on the subject; also valuable note to Baum v. Baum, 109 Wis. 47 (85 N. W. Rep. 122, 52 L. R. A. 650, 83 Am. St. Rep. 859). But for the influence of a statute to be quoted, the plaintiff would not be permitted to share the . estate of her deceased husband, with whom she had lived less than a year, and from whom she had separated herself for more than fifteen years. Hilbish v. Hattle, 145 Ind. 59 (44 N. E. Rep. 20, 33 L. R. A. 783); Scott’s Estate, 147 Pa. 102 (23 Atl. Rep. 214); Garver v. Miller, 16 Ohio St. 527; Aspey v. Barry, 13 S. D. 220 (83 N. W. Rep. 91); McBreen v. McBreen, 154 Mo. 323 (55 S. W. Rep. 463, 77 Am. St. Rep. 758). Section 3154 of the Code, however, declares that “ when property is owned by the husband or wife the other has no-interest ‘therein which can be tire subject of contract between them.” This statute has been repeatedly construed *123so as to give effect to its manifest meaning. See Linton v. Crosby, 54 Iowa, 478; Miller v. Miller, 104 Iowa, 186; Garner v. Fry, 104 Iowa, 515; Sawyer v. Biggart, 114 Iowa, 489; Newberry v. Newberry, 114 Iowa, 704; Poole v. Burnham, 105 Iowa, 620. The last case is directly in point, holding that an agreement of either husband or wife not to claim his distributive share, as surviving spouse, in the estate of the other, is within the prohibition of the statute and void.- Indeed, it is difficult to view this statute in any other light than as a statute of descent and distribution. During life either may dispose of his personalty without let or hindrance of the other. Samson v. Samson, 67 Iowa, 253. The inchoate' interest of one in the realty of the other ripens into a fee only by death. Not until the life of the owner has departed can it be material whether the interest of either husband or wife in the property of the other has been divested, and then only to determine upon whom the descent is cast, or to whom distribution shall be made. This statute, in declaring that the interest of the one in property of the other cannot be the subject of contract between them, in effect directs distribution regardless of any such contract, and, as said, is a statute regulating the descent and distribution of property. The controlling question presented, then, is not whether a contract valid in Illinois will be enforced here, but whether the estate of the deceased shall be distributed according to the laws of this state. The domicile of the intestate was here, and therefore the situs of his personal property. The doctrine that succession to movables is governed by the law of the actual domicile at the time of death is now well settled. Story on Conflict of Laws, section 481; Dicey on Conflict of Laws, 677; Minor on Conflict of Laws, sections 139, 141; In re Gable, 79 Iowa, 178. It follows, as a necessary conclusion, that the plaintiff was rightly awarded her distributive share in the estate.— Affirmed.